DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz (DE102004028570A1).
Goetz discloses a motor vehicle, comprising a body that forms a vehicle interior, wherein a front seat row and a rear seat row are formed in the vehicle interior (not shown); wherein a rear seat 10 of the rear seat row is disposed adjacent to a side wall of the body 11 and wherein the rear seat has a backrest (inherently); wherein a side part of the rear seat is disposed between the backrest and the side wall; an airbag module A is disposed in the side part and extends approximately parallel to the backrest and at least over a length of the backrest; an airbag guide sack B that surrounds the airbag module; and a carrier shell 17, wherein the airbag module and the airbag guide sack are fastened to the carrier shell and wherein the carrier shell is attached to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616